DETAILED ACTION
This office action is in response to the correspondence filed on 11/30/2021. This application has foreign application EP19186622.7 filed 07/16/2019. Claims 1-16, and 18-22 are pending and are examined. Claim 17 is canceled. Claims 21 and 22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
The amendments and/or arguments submitted by Applicants for the objection(s)/rejection(s) listed below have been considered and are persuasive; thus, they have been withdrawn:
35 U.S.C. §112
Examiner would like to thank the Attorney for Applicant for making the additional amendments but would like to point out that while the “optionally” language does not trigger a 112(b) rejection, said language also carries no patentable weight.
Applicant’s arguments with respect to claims 1, 3, and 12-13 have been considered. The following are applicant arguments recited in the Remarks followed by Examiner's response:
Applicant argues that the Examiner misinterpreted the recited hardware implemented logic in rejecting claim 1. As explicitly taught on page 2, lines 20-23, of the specification, the hardware implemented logic does not function based on a computer program that can be corrupted by a malicious party in order to insert traffic into the network traffic monitoring device's network. Similar argument was presented for claim 3. (Remarks, pg. 7)
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., hardware implemented logic) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Iizuka [0135] also described the packet analysis device 3 may be implemented using a dedicated hardware circuit such as an ASIC, i.e. dedicated hardware circuit or computer program executed on hardware can be used.

Applicant’s arguments, see Remarks, pg. 8, with respect to claims 12-13 have been fully considered and are persuasive. The 103 rejection has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka et al. (US Pub No. 2014/0286174 A1, referred to as Iizuka).
Regarding claim 1, Iizuka anticipates,
	1. (Original) A network traffic monitoring device, comprising an analysis component for analyzing one or more data packets, and (Iizuka: Fig. 1; [0052]; packet analysis device 3 (analysis component).)
a network traffic capture component comprising a first network connector for receiving a first signal from a first network device, (Iizuka: Fig. 1; [0052]; input port corresponding to the passing point 4 (first network connector), signal of packet (first signal), first device 1 (first network device).) wherein at least part of the first signal represents a first data packet, (Iizuka: Fig. 1; [0052]; a signal of the packet is split (part of the first signal of a first data packet.) wherein the network traffic capture component comprises 
hardware implemented logic configured to determine the first data packet based on the received first signal and (Iizuka: Fig. 1; [0053]; signal is from a packet.) provide the determined first data packet to the analysis component. (Iizuka: Fig. 1; [0052]; the other split signal is output to the packet analysis device 3 from the monitor port of the network tap. [0245-0246]; the packet analysis device which captures a packet at the capture location may be, specifically, a computer (hardware implemented logic).)

Regarding claim 2, Iizuka further anticipates, 
	2. (Original) The network traffic monitoring device according to claim 1, further comprising 
a second network connector for receiving a second signal from a second network device, and (Iizuka: Fig. 1; [0053]; input port corresponding to the passing point 5 (second network connector), signal of packet (second signal), first device 2 (second network device).) wherein at least part of the second signal represents a second data packet, wherein the (Iizuka: Fig. 1; [0052]; a signal of the packet is split (part of the second signal of a second data packet.)
hardware implemented logic is configured to determine a second data packet based on the second signal received by the second network connector from the second network device and (Iizuka: Fig. 1; [0053]; signal is from a packet.) provide the determined second data packet to the analysis component, (Iizuka: Fig. 1; [0053]; the other split signal is output to the packet analysis device 3 from the monitor port of the network tap. [0245-0246]; the packet analysis device which captures a packet at the capture location may be, specifically, a computer (hardware implemented logic).)
wherein the hardware implemented logic is further configured to 
provide the determined first data packet to the second network connector, the second network connector being configured to transmit the first data packet to the second network device, and (Iizuka: Fig. 1; [0052]; the first packet is transmitted from the first device 1 toward the second device 2, via the network tap.) to provide the determined second data packet to the first network connector, the first network connector being configured to transmit the second data packet to the first network device. (Iizuka: Fig. 1; [0053]; the second packet is transmitted from the second device 2 toward the first device 1, via the network tap.)

Regarding claim 3, Iizuka further anticipates, 
3. (Currently Amended) The network traffic monitoring device according to claim 1, wherein the analysis component comprises one or more computer readable storage media for storing computer readable instructions and a processor coupled to the one or more computer readable storage media, wherein 
the computer readable instructions, when executed by the processor, cause the processor to store the first data packet and, optionally the second data packet, in the one or more computer readable storage media for analysis. (Iizuka: [0049]; a common buffer which stores packets received via the two communication interfaces.)

Regarding claim 4, Iizuka further anticipates, 
4. (Currently Amended) The network traffic monitoring device according to claim 1, further comprising an output coupled to the analysis component, the output being configured to transmit signals representing information stored in the one or more computer readable storage media to an external device. (Iizuka: [0353])

Regarding claim 5, Iizuka further anticipates, 
5. (Currently Amended) The network traffic monitoring device according to claim 4, wherein the output comprises a wireless module for wirelessly transmitting signals to said external device. (Iizuka: [0353])
Regarding claim 6, Iizuka further anticipates, 
6. (Currently Amended) The network traffic monitoring device according to claim 1, wherein the first network connector comprises a first ethernet physical transceiver and, optionally, the second network connector comprises a second ethernet physical transceiver. (Iizuka: [0352])

Regarding claim 15, Iizuka further anticipates, 
15. (Currently Amended) The network traffic monitoring device according to claim 1, wherein the computer readable instructions, when executed by the processor, cause the processor to select the first data packet stored in the computer readable storage media out of a plurality of stored data packets and transmit the first data packet to an external device. (Iizuka: [0049]; a common buffer which stores packets received via the two communication interfaces.)

Claim 16 is rejected under the same reasoning as claim 3.

Regarding claim 22, Iizuka further anticipates, 
22. (New) The network traffic monitoring device according to claim 1, wherein the hardware implemented logic does not function based on a computer program that can be corrupted by a malicious party in order to insert traffic into the network traffic monitoring device's network. (Iizuka: [0135]; the packet analysis device 3 may be implemented using a dedicated hardware circuit such as an ASIC.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka, in view of Fung et al. (US Pub No. 2018/0034542 A1, referred to as Fung).
Regarding claim 7, Iizuka discloses,
7. (Currently Amended) The network traffic monitoring device according to claim 1,
Iizuka does not explicitly disclose, however Fung teaches,
wherein the first signal is an optical signal and, optionally, the second signal is an optical signal, wherein (Fung: [0008]; network tap receives optical signals.)
the first network connector comprises a first optical module for converting the first optical signal from the first network device into a first electrical signal and, optionally, the second network connector comprises a second optical module for converting the second optical signal from the second network device into a second electrical signal. (Fung: [0008]; network tap includes at least one optical-
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Fung of into the teachings of Iizuka with a motivation to enable network monitoring task for the electrical signal by including an optical-electrical transceiver in a network tap (Fung: [0008]).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka, in view of Fung, further in view of Vierimaa et al. (US Pub No. 2018/0013608 A1, referred to as Vierimaa).
Regarding claim 8, the combination of Iizuka and Fung discloses,
8. (Currently Amended) The network traffic monitoring device according to claim 7,
Iizuka does not explicitly disclose, however Vierimaa teaches,
wherein said electrical signals convey serial data representing data packets, wherein 
the hardware implemented logic comprises a first serial-to-parallel convertor for deserializing the first serial data and, optionally, a second serial-to-parallel convertor for deserializing the second serial data. (Vierimaa: [0021]; serial-to-parallel (S/P) converter 75)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Vierimaa of into the combination of Iizuka and Fung with a motivation to reconfigure the message processor to enable support for multiple different communication protocols by including a serial-to-parallel convertor (Vierimaa: [0017]).


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka, in view of Vierimaa.
Regarding claim 9, Iizuka discloses,
9. (Currently Amended) The network traffic monitoring device according to claim 1, 
Iizuka does not explicitly disclose, however Vierimaa teaches,
wherein said electrical signals represent encoded data, optionally encoded serial data, and wherein (Vierimaa: [0026]; decrypting of a serial input data (serial input data is encrypted/encoded).)
the hardware implemented logic comprises a physical coding sublayer that is configured to decode the encoded data. (Vierimaa: [0026]; decrypting of a serial input data.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Vierimaa of into the teachings of Iizuka with a motivation to reconfigure the message processor to enable support for multiple different communication protocols by including a serial-to-parallel convertor (Vierimaa: [0017]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka, in view of Izard et al. (US Pub No. 2019/0116111 A1, referred to as Izard).
Regarding claim 10, Iizuka discloses,
10. (Currently Amended) The network traffic monitoring device according to claim 1,
Iizuka does not explicitly disclose, however Izard teaches,
wherein the hardware implemented logic is configured to determine meta-information associated with a data packet and provide the meta-information to the analysis component, the meta-information being indicative of a time instance when the data packet was received at the network traffic monitoring device. (Izard: [0098]; when packet 142 is retrieved, packet 142 may be read out of packet storage 124 along with its metadata 145. Packet recorder 116 may output the retrieved packet into monitoring network 104 (analysis component) based on metadata 145 (e.g., based on time stamp). For example, a set (e.g., a stream or sequence) of recorded packets may be read out from one 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Izard of into the teachings of Iizuka with a motivation to analyze queried packets to monitor the operation of the packet forwarding network by using the metadata about the time of the packet received at a component (Izard abstract).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka, in view of Sullivanet al. (US Pub No. 2006/0140182 A1, referred to as Sullivan).
Regarding claim 11, Iizuka discloses,
11. (Currently Amended) The network traffic monitoring device according to claim 1,
Iizuka does not explicitly disclose, however Sullivan teaches,
wherein the hardware implemented logic comprises a fail-safe circuit that is configured to electrically connect the first and second network connector if the hardware implemented logic and/or the analysis component malfunctions. (Sullivan: [0062]; have a fail-safe switch that re-routes communication traffic from the monitoring function to a simple connection (be it a hard wire connection or any other Suitable means for passing information from one point to another).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Sullivan of into the teachings of Iizuka with a motivation to improve the performance of the system, and to ensure that failures in a component does not interrupt communications between two points by including a fail-safe switch (Sullivan abstract).


Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka, in view of Kisela et al. (US Pub No. 2014/0092756 A1, referred to as Kisela).
Regarding claim 14, Iizuka discloses,
14. (Currently Amended) The network traffic monitoring device according to claim 1,
Iizuka does not explicitly disclose, however Kisela teaches,
wherein the network traffic capture component and the analysis component are connected to each other by means of a Peripheral Component Interconnect bus and/or a Peripheral Component Interconnect Express bus. (Kisela: [0034]; network monitoring card that plugs, for example, into a Peripheral Component Interconnect Express (PCIe) slot in a high-performance server, to filter, aggregate, and buffer traffic from a network.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Kisela of into the teachings of Iizuka with a motivation to use a common connection method in a network monitoring system by including PCIe capability (Kisela: [0034]).

Claim 20 is rejected under the same reasoning as claim 14.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka, in view of Jreij et al. (US Pub No. 2017/0104770 A1, referred to as Jreij).
Regarding claim 21, Iizuka discloses,
21. (New) The network traffic monitoring device according to claim 1,
Iizuka does not explicitly disclose, however Jreij teaches,
wherein the hardware implemented logic comprises one or more field programmable gate arrays. (Jreij: [0045]; Intrusion detection firmware module 310 is a software and/or firmware module that executes on FPGA 104.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Jreij of into the teachings of Iizuka with a motivation to facilitate analysis of network packets received from network by using FPGA in the module (Jreij: [0045]).


Allowable Subject Matter
Claims 12-13, and 18-19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of using unidirectional bus in network monitoring.
US 20160014143 A1		US-PGPUB	BAREKET; Amit et al.
US 20160080033 A1		US-PGPUB	KIM; Kyoung-Ho et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435